Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11 April 2022 has been entered.  
In accordance with the petition decision made by the Director of Technology Center 3700 on 24 March 2022, the Applicant’s petition revoking the requirement for restriction has been granted.  Accordingly, all claims have been reviewed in this present Office action.  As result, this present Office action is a Non-Final Office action because new grounds for rejection are presented, which have not been necessitated by the Applicant’s amendments of claims (referencing MPEP 706.07(a)).  The requirement for restriction has been withdrawn.
Applicant’s arguments (see page 3 of the Arguments dated 11 April 2022) have overcome several of the Drawing Objections.  However, there are still grounds for Drawing Objections based on the present claim limitations.  Additional Drawing Objections have been identified based on the Applicant’s Arguments.
Applicant’s arguments concerning the Specification Objections were fully considered but are not persuasive.  Accordingly, the grounds for Specification Objections still stand.
Applicant’s amendments have overcome the Claim Objection.  The Claim Objection is withdrawn.
Applicant’s amendments to claims 7-8 and 14 have overcome the interpretation invoked under 35 USC 112(f).  Accordingly, the use of the 112(f) authority to provide sufficient structure for these claims has been withdrawn.
Applicant’s amendments and arguments have overcome some of the 35 USC 112 rejections.  Specifically, the Applicant’s amendments have overcome the 35 USC 112(a) enablement rejections of claims 5 and 6.  However, there are still grounds for 35 USC 112 rejections based on the present claim limitations.
Applicant’s arguments, see pages 17-36 of the section entitled, “The Nonfinal Rejection Erred by Rejecting All Examined Claims Under 35 USC 103”, filed 11 April 2022, have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 11 April 2022, the status of the claims is as follows: Claims 1, 4-9, 11, 13-16, 18-19, and 21-22 have been amended.
Claims 1-22 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/810,280, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, there is no disclosure of a storage room or of figures 33A, 33C, 34A, 34B, or 39 in Application No. 62/810,280.  Accordingly, claims 1-22 are not entitled to the benefit of the earlier filing date.  As a result, the effective filing date of this application is 20 August 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels:
•	No description is provided for 909 (in the box) shown in Figs. 2A-I, 7A-E, 9A, 9C-D, 10, 12A, 13, 17B, 19B, 20B, 22, 23, 24, 25A, 30, 33B, 35-37, and 39.
•	No description is provided for 904 (in the box) shown in Figs. 18, 18C, and 39. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
The “motion mechanism” and the “motor or a driving mechanism” of the dispensing apparatus in claim 1 must be shown.  This Objection is based on the Applicant’s explanation of claim 7 in the Arguments dated 11 April 2022 (page 5) that the “first motion sub-mechanism” is represented by numerals 917 and 918 and that the “second motion sub-mechanism” is represented by numeral 906 in fig. 37.
The “second container transfer apparatus” of claims 9 and 22 must be shown.
The “motion mechanism” and the “motor or a driving mechanism” of the container transfer apparatus in claim 13 must be shown.  This Objection is based on the Applicant’s explanation of claim 14 in the Arguments dated 11 April 2022 (page 2) that the “first motion sub-mechanism” is represented by numerals 312 and 313 and that the “second motion sub-mechanism” is represented by numeral 330 in fig. 9C.
The “motor” of the second motion sub-mechanism of claim 14 must be shown.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the motor “906m” is not shown in fig. 37 (referencing paragraph 00198 of the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "220," “350” and "703" have both been used to designate the “container transfer apparatus.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, the limitations “the ingredient container is one of the ingredient containers that were stored or are stored in the storage,” “wherein the ingredient container is one of the ingredient containers that had been stored in the storage,” and “one or more of the an-ingredient containers that had been stored in the storage” lack antecedent in the Specification.
In claim 7, the “first motion sub-mechanism” and the “second motion sub-mechanism” of the “dispensing apparatus” lack antecedent in the Specification.  Although the Specification discloses “first” and “second” motion sub-mechanisms, there is no clear relationship between this structure and the claimed “dispensing apparatus” (referring to paragraphs 0064-0071 for the motion sub-mechanisms and paragraphs 00204-00209 and 00249-00256 for the dispensing apparatus).
In claim 8, the “first motion sub-mechanism” and the “second motion sub-mechanism” of the “container transfer apparatus” lack antecedent in the Specification.  Although the Specification discloses “first” and “second” motion sub-mechanisms, there is no clear relationship between this structure and the claimed “container transfer apparatus” (referring to paragraphs 0064-0071 for the motion sub-mechanisms and paragraphs 0098-00119 for the container transfer apparatus).
In claims 9 and 22, the “second container transfer apparatus” lacks antecedent in the Specification.
In claim 11, the limitation “wherein the computer system is configured to store the quantity of the food ingredient that are contained in each of the ingredient containers in the storage” lacks antecedent in the Specification.
In claim 13, the limitations “wherein the closed ingredient container is one of the closed ingredient containers that were stored or are stored in the storage,” and “wherein the ingredient container is one of the ingredient containers that had been stored in the storage” lack antecedent in the Specification.
In claim 14, the “first motion sub-mechanism,” and the “second motion sub-mechanism” of the “container transfer apparatus” lack antecedent in the Specification. Although the Specification discloses “first” and “second” motion sub-mechanisms, there is no clear relationship between this structure and the claimed “container transfer apparatus” (referring to paragraphs 0064-0071 for the motion sub-mechanisms and paragraphs 0098-00119 for the container transfer apparatus).  Additionally, there is no mention of a “third motion sub-mechanism” in the Specification.
In claim 18, the limitations “wherein the ingredient container is one of the ingredient containers that were stored or are stored in the storage,” “wherein the ingredient container is one of the ingredient containers that had been stored in the storage,” and “wherein the ingredient container is one of the ingredient containers that had been stored in the storage” lack antecedent in the Specification.
In claim 18, the limitations the “container gripping mechanism” and the “lid gripping mechanism” lack antecedent in the Specification.  Alternatively, the Applicant can amend claim 18 to require a “container gripper mechanism” and a “lid gripper mechanism.”
In claim 22, the limitation “wherein the ingredient container is one of the ingredient containers that were stored or are stored in the storage” lacks antecedent in the Specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 17, and 19 of copending Application No. 16/180,051. 
Application No. 16/180,051
Instant Application
1. A kitchen system, comprising: a computer system comprising a first computer; 

a storage configured to store a plurality of said covered ingredient containers; 
a plurality of ingredient containers, each said ingredient container being configured to contain one or more food ingredients; a plurality of lids, each said lid being configured to cover a said ingredient container, wherein a pair consisting of a said ingredient container and a said lid which covers the ingredient container is referred to as a covered ingredient container; 
and a first transfer system configured to move a said covered ingredient container from the storage, said first transfer system comprising a transfer apparatus, 

wherein the said transfer apparatus comprises: 
a gripping mechanism comprising a first support component and one or more gripping devices, 

said gripping mechanism configured to grip the covered ingredient container; and a first motion mechanism comprising a first motor and a second support component, 
said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein the first motor is configured to be connected to the computer system to allow the computer system to control the first motor.
one or more cooking systems, each said cooking system comprising a cooking apparatus, wherein the cooking apparatus comprises: 
a cooking container configured to contain or hold a food or a food ingredient; a motion mechanism configured to move the cooking container, 
the motion mechanism comprising a motor which is connected to the computer system;

13. A kitchen system, comprising: a computer system comprising one or more computers; 
a refrigerated storage room; 
a storage station configured to be located in the storage room, 
the storage station comprising: a storage configured to store a plural number of closed ingredient containers, wherein each closed ingredient container comprises an ingredient container and a lid that closes on the ingredient container, where each closed ingredient container is used to contain or hold a food ingredient; 
a container transfer apparatus configured to move a closed ingredient container, wherein the closed ingredient container is one of the closed ingredient containers that were stored or are stored in the storage, 
the container transfer apparatus comprising: a gripper mechanism comprising a rigid component as a support component and one or more grippers, wherein
the gripper mechanism is configured to grip the closed ingredient container; 


and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism;


a cooking station configured to be located externally from the storage room, the cooking station comprising: 
a cookware configured to contain or hold a food or a food ingredient; a motion mechanism configured to move the cookware, 

the motion mechanism comprising a motor or other driving mechanism: 


and 
a dispensing apparatus configured to move one of the (opened) ingredient containers as to dispense the food ingredient from the ingredient container to the cookware, 




the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, wherein the gripper mechanism is configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; and 

a plurality of vehicles, wherein each of said vehicles is configured to transport an ingredient container, wherein the ingredient container is one of the ingredient containers that had been stored in the storage, wherein each of said vehicles is configured to stop at one of said stations.  

19.  The kitchen system of claim 1, wherein a said cooking system further comprises 
an unloading apparatus configured to move a said ingredient container to unload the food ingredients from the ingredient container into the cooking container of the cooking system, wherein 
the unloading apparatus comprises: a gripping mechanism comprising a support component and one or more gripping devices, said gripping mechanism being configured to grip the ingredient container; and a motion mechanism comprising a motor, said first motion mechanism being configured to produce a motion of the support component of the gripping mechanism.

17.  The kitchen system of claim 1, further comprising a cyclic transport apparatus configured to move a said ingredient container, said cyclic transport apparatus comprises: a plurality of holders, each said holder comprises a solid that is shaped to position or hold the ingredient container; 
and a motor configured to be connected to the computer system, said motor being configured to drive a cyclic motion of the holders.

15. The kitchen system of claim 1, wherein the storage further comprises a heat insulation member and a refrigeration apparatus.




Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/180,051 teaches all of the claim limitations above except explicitly “a refrigerated storage room; a rigid component as a support component, a cooking station configured to be located externally from the storage room, a plurality of vehicles, each of said vehicles is configured to stop at one of said stations.”
	However, Application No. 16/180,051 teaches a refrigerated storage room (“storage further comprises a heat insulation member and a refrigeration apparatus,” claim 18; examiner is construing a “refrigeration apparatus” or a refrigerator as a room in the sense that it is a partition of space closed off by four walls); a rigid component as a support component (obvious that in order to provide support to the gripping mechanism, the “first support component” of claim 1 should be rigid), a cooking station configured to be located externally from the storage room (obvious that the “one or more cooking systems” of claim 1 should be externally located from the “refrigeration apparatus” of claim 15), a plurality of vehicles (“cyclic transport apparatus comprises: a plurality of holders,” claim 17; examiner is construing “holders” as vehicles in the sense that they move as a result of the motor from the cyclic transport apparatus), each said vehicles is configured to stop at one of said stations (obvious to stop the holders stopping the “motor” of claim 17 in order for the ingredient containers to be unloaded by the “unloading apparatus” of claim 19).
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention of Application No. 16/180,051 to include a refrigeration apparatus, a rigid first support component, and a cyclic transport apparatus for moving ingredient containers that stops at an unloading apparatus, in view of the teachings of Application No. 16/180,051, for the efficiencies obtained by the automation of moving organic and fresh ingredient containers from a refrigeration to a kitchen system, such that manual labor is avoided and more wholesome and healthy foods are prepared from ingredients in comparison to finished and processed foods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 11, “further comprising a computer system, wherein the computer system is configured to store the quantity of the food ingredient that are contained in each of the ingredient containers in the storage.”
Structure “read into” the claim to support this limitation is “first computer and a plurality of second computers” (paragraph 0007).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the “sub-programs” needed to produce the motions of the loading apparatus and the vehicles, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In the Specification, the Applicant discloses the following regarding the necessity of the sub-programs:
“In Step 874, the database of the computer 901 comprises a ‘list of instructions,’ where each instruction includes a sub-program, the timing of the sub-program, and the identity of the second computer (902, 903, or 903x) to run the sub-program. Following Step 873, the computer system 909 adds the following to the list of instructions: (1) the ‘list of cooking sub-programs, the IDs of the second computers and relative timings’ corresponding to the ordered food item, with times and IDs of the second computers scheduled in Step 873; (2) the ‘list of transfer and cap-opening sub-programs, IDs of the second computers and relative timings’ with specified start times and IDs of the second computers as scheduled in Step 873; (3) sub-programs at the second computer (902, 903, or 903x) and timings, so as to produce the necessary motions of container loading apparatuses 350 as scheduled in Step 873; wherein the information of the IDs of the second computers are included in the schedule; (4) sub-programs at the computers 904 and timings, so as to produce the necessary motions of the vehicle 790 as scheduled in Step 873; wherein the information of the IDs of the computers 904 are included in the schedule” (paragraph 00237, examiner’s emphasis)

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “wherein the computer system is configured to store the quantity of the food ingredient that are contained in each of the ingredient containers in the storage.”  However, the specification fails to disclose the program or the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing.  Although the Specification discloses “a list of ingredient content types that are entirely needed for cooking the food item,” (paragraph 00227), there is no disclosure of an overall inventory or logistics management program “to store the quantity of the food ingredient that are contained in each of the ingredient containers in the storage.”  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  Additionally, the limitation “wherein the computer system is configured to store the quantity of the food ingredient that are contained in each of the ingredient containers in the storage” introduces new matter into the Application.  Using the computer system to store the quantity of food ingredients is not mentioned in the original Specification or in the original set of claims.  As a result, by using this claim limitation, the Applicant introduces new matter into the patent application.  While the Applicant claims priority to Application No. 62/810,280, a review of this application to see if there is disclosure of a computer system that stores quantities of food ingredients also proved unfruitful.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “computer system” of claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but there is no disclosure of a computer program or algorithm to achieve the claimed function.  Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As a result, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  
Claims 1, 13, 18, 19, and 22 recite limitations for the ingredient containers, such as for example in claim 1—"..wherein the ingredient container is one of the ingredient containers that were stored or are stored in the storage….”   Claim 1 later recites “ingredient containers that had been stored in the storage.”  However, claim 1 is an apparatus claim, and it is not clear whether method limitations within apparatus claims are considered to have any patentable weight.  MPEP 2114.II states that “Apparatus claims cover what a device is, not what a device does.”  Thus, the limitations requiring actions for storing ingredient containers do not have any patentable weight inside of an apparatus claim.  For the purpose of the examination, no patentable weight will be given to the limitations “were stored,” “are stored,” or “had been stored.”  Recommend changing the limitations by inserting the word “configured” into the phrase, e.g., “wherein the ingredient container is one of the ingredient containers configured to be stored in the storage.”
Claims 9 and 21 require a “second container transfer apparatus.”  However, the Specification does not disclose a “second container transfer apparatus.”  Additionally, the “second container transfer apparatus” appears to perform the same function as the dispensing apparatus (e.g., compare the function of the second container transfer apparatus of claim 9 with the dispensing apparatus of claim 1).  The Specification discloses that the container transfer apparatus can be used to load containers onto vehicles as well as “unload the emptied container” (paragraphs 00175 and 00210).  For the purpose of the examination, the “second container transfer apparatus” will be interpreted such that the “container transfer apparatus” and the “second container transfer apparatus” can comprise the same structure, in view of the Specification.
Claim 13 includes a parenthetical expression in the body of the claims.  Although MPEP 714 requires parenthetical expressions at the beginning of a claim, the MPEP does not permit using parenthetical expressions in the body of a claim.  In daily use, parenthetical expressions avoid changing the meaning of a sentence.  Similarly, when used in claim limitations, parenthetical expressions avoid changing the scope of a claim.  Thus, it is unclear if parenthetical expressions carry any patentable weight inside the body of a claim.  For the purpose of the examination, claim 13 will be interpreted as “configured to move one of the 
	Claim 16 recites “a said vehicle.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “each vehicle of s.”
Claim 17 recites “further comprising a door or movable object configured to cover the window or the opening during some time period so as to limit heat flow between the storage room and the environment external to the storage room.”  However, it is unclear which time period is considered to be “some time period” and how long “some time period” is meant to last?  The Specification makes no mention of “some time period.”  For the purpose of the examination, no patentable weight will be given to “some time period.”
Claim 19 recites “a said vehicle” (second to last line).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “each vehicle of s.”
Claims 2-12 are rejected based on their dependency to claim 1.  Claims 14-15 are rejected based on their dependency to claim 13.  Claims 20-21 are rejected based on their dependency to claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1).
Regarding claim 1, Buehler teaches a kitchen system (“It potentially replaces all appliances and cookware in a kitchen including the pantry areas and refrigerator,” para 0011), comprising: 
a storage station (area where the two storage modules 7000 are located is construed as the “storage station,” fig. 3c) comprising: 
a storage (storage module 7000) configured to store a plural number of ingredient containers (“storage containers,” para 0324), wherein each ingredient container is used to contain or hold a food ingredient (“The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324); and 
a container transfer apparatus (primary manipulator 2000, fig. 74) configured to grip and transfer an ingredient container is one of the ingredient containers that were stored or are stored in the storage (describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310), the container transfer apparatus comprising: 
a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a support component (connection interface 8405, fig. 84b) and one or more grippers (“arms,” para 0322), wherein the gripper mechanism is configured to grip the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and 
a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (movement of the joint articulations of the robot arm causes the connection interface at the end of the robot arm to move), the motion mechanism comprising a motor (motor 2010, fig. 20, described in para 0226) or a driving mechanism (“telescoping extension,’” para 0227); a cooking station (cooking module 100, fig. 3c) comprising: 
a cookware (cooking receptacles 1000, fig. 10) configured to contain or hold a food or a food ingredient (“The primary manipulator (2000) processes the ingredients and uses the cooking receptacles (1000) to cook them,” para 0125); 
a motion mechanism (pivot 1188, fig. 11c) configured to move the cookware (tiltable cooking receptacle 1180, fig. 11c; “mounted on a rotating pivots which allows them to be rotated to efficiently empty their contents into other containers or onto dishware,” para 0169), the motion mechanism comprising a motor or a driving mechanism (“electrical connections and fluid and gas connections are wires and flexible conduits ,” para 0183; the teaching of electrical, fluid, and gas connections as well as wires are construed as the claimed “driving mechanism”). 
Buehler does not explicitly disclose a dispensing apparatus configured to move the ingredient container to dispense the food ingredient from the ingredient container to the cookware, wherein the ingredient container is one of the ingredient containers that had been stored in the storage, the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, wherein the gripper mechanism is configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; and a plurality of vehicles, wherein each of said vehicles is configured to transport one or more of the ingredient containers that had been stored in the storage, wherein each of said vehicles is configured to stop at one of said stations.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches a dispensing apparatus (“extraction mechanism,” abstract) configured to move the ingredient container (“pre-packaged food containers,” page 7, para 0033) to dispense the food ingredient from the ingredient container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract) wherein the ingredient container is one of the ingredient containers that had been stored in the storage (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules in which the containers 10 can be stored), the dispensing apparatus comprising: 
a gripper mechanism (“tray” and “jointed food manipulator,” para 0055) comprising a support component (end segment 133,  fig. 1I) and one or more grippers (“the end segment 133 can be in the form of a spatula, knife, or spoon,” para 0061; a spoon is construed as the claimed “grippers”); wherein the gripper mechanism is configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out,” examiner is construing this teaching such that the tray grips the food containers as they are turned 90 degrees); and 
a motion mechanism (manipulator 138, fig. 1I) configured to move the support component of the gripper mechanism (“The manipulator 138 can include the joint 137, so that the extension 139 can pivot relative to the base segment 135,” para 0044; as the joint 137 pivots, the end segment 133 moves as well, referring to fig. 1I), the motion mechanism comprising a motor (motor 169, fig. 1I) or a driving mechanism; and 
a plurality of vehicles (conveyers 142, fig. 1C), wherein each of said vehicles is configured to transport one or more of the ingredient container (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040) that had been stored in the storage (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in), wherein each of said vehicles is configured to stop at one of said stations (the claimed “cooking station” is construed as the top segment 114 extending to the food receptacle 140, fig. 1D).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism and conveyers, in view of the teachings of Chen, by using the extraction mechanism and conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
 Regarding claim 2, Buehler teaches the invention as described above but does not explicitly disclose further comprising a plurality of rail tracks configured to connect the cooking station and the storage station, wherein the vehicles are configured to move on the plurality of rail tracks.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches further comprising a plurality of rail tracks (track members 145, fig. 1C) configured to connect the cooking station (construed as the top segment 114 extending to the food receptacle 140, fig. 1D) and the storage station (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in; relying primarily on Buehler for teaching storage modules; obvious to the primary manipulator taught by Buehler to load containers on the conveyer system taught by Chen), wherein the vehicles are configured to move on the plurality of rail tracks (“Each conveyer 142 can include a track member 145, with support structures 147 to support individual containers, while the support structures 147 are moved upward or downward by the conveyers 142. In this way, the plate structures 147 can move upward or downward with motion provided by the track member 145,” para 0040).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the conveyers, in view of the teachings of Chen, by using the conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 5, Buehler teaches the invention as described above but does not explicitly disclose further comprising a computer system, wherein the computer system is configured to be connected to the plurality of vehicles via wireless communication.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches further comprising a computer system (network interface 202, fig. 2; “the wireless communication interface 202 can enable a local wireless link, such as through a Bluetooth protocol to other devices (e.g., mobile devices operated by a user),” para 0073), wherein the computer system is configured to be connected to the plurality of vehicles (food extraction component 270 and food manipulator 290, fig. 2) via wireless communication (“The user can operate the computing device to signal a recipe to the food preparation device 200 via the network interface 202 (e.g., the wireless communication port).,’ para 0098).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include a computing device that wirelessly controls a food preparation device, in view of the teachings of Chen, by using the conveyers that are controlled by a processor 210, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action, and such that users who are unable to cook (e.g., elderly, handicapped) can prepare meals with consideration for ingredients and recipes (Chen, paras 0024-0025 and 0030).
Regarding claim 6, Buehler teaches further comprising a computer system (“the control system may utilize the computational resources of at least one personal computer,” para 0436), wherein the computer system is configured to store a list of at least one food item (“the control system is configured to remember which pre-made ingredient is stored and where so it may be retrieved efficiently later when needed,” para 0437).  
Regarding claim 7, Buehler teaches the invention as described above but does not explicitly disclose wherein the motion mechanism  of the dispensing apparatus of the cooking station comprises: a first motion sub-mechanism comprising a moving member, a stationary member, and a motor configured to move the moving member relative to the stationary member; and a second motion sub-mechanism comprising a moving member, a stationary member, and a motor configured to move the moving member relative to the stationary member.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein the motion mechanism (manipulator 138, fig. 1I) of the dispensing apparatus (“extraction mechanism,” abstract) of the cooking station (construed as the top segment 114 extending to the food receptacle 140, fig. 1D) comprises: a first motion sub-mechanism (construed as the connection mechanism 177 and the base segment 135, fig. 1I) comprising a moving member(connection mechanism 177, fig. 1I), a stationary member (base segment 135, fig. 1I), and a motor (“motor 149,” para 0060) configured to move the moving member relative to the stationary member (“the manipulator 138 can be attached to motor 149, and further be provided with a connection mechanism 177 that enables movement of the base segment 135 in multiple degrees of freedom,” para 0062); and a second motion sub-mechanism (construed as the joint 137 and extension 139, fig. 1I) comprising a moving member (joint 137, fig. 1I), a stationary member (extension 139, fig. 1I), and a motor (“The joints 137 can each have an associated motor 149…” para 0060) configured to move the moving member relative to the stationary member (as shown in fig. 1I, when the joint 137 moves, the extension 139 moves relative to the joint 137).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism, in view of the teachings of Chen, by using the extraction mechanism, as taught by Buehler, to dispense food containers into the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 8, Buehler teaches wherein the motion mechanism (“joint articulations 2020,” para 0227) of the container transfer apparatus (primary manipulator 2000, fig. 74) of the storage station comprises: a first motion sub-mechanism (construed as the bottom right joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom right joint articulation, figs. 20 and 20a), a stationary member (telescoping extension 2025, fig. 20), and a motor (motor 2015, fig. 20) configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom right motor 2015 moves telescoping extension 2025 relative to the joint); and a second motion sub-mechanism (construed as the bottom left joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom left articulation, figs. 20 and 20a), a stationary member (bottom manipulator segment 2030, fig. 20a), and a motor (bottom left motor 2015, fig. 20a) configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom left motor 2015 moves the bottom manipulator segment 2030 relative to the bottom left joint); wherein the stationary member (telescoping extension 2025, fig. 20) of the first motion sub-mechanism is configured to be rigidly or fixedly connected to the moving member (construed as the joint at the bottom left articulation, figs. 20 and 20a) of the second motion sub-mechanism (“The food preparation area also contains a grasping device for holding vegetables while they are being cut. This would allow them to be firmly grasped so the manipulators using a knife could cut them into the proper sized pieces,” para 0350; construed such that the primary manipulator can be firm or rigid).  
Regarding claim 9, Buehler teaches further comprising a second container transfer apparatus (primary manipulator 2000, fig. 74) configured to unload one of the ingredient containers from one of said vehicles (“When such an ingredient is needed, the manipulator picks up the dispensing tool and retrieves the appropriate viscous ingredient container from the storage unit. After moving to where the ingredient is required, the piston drive is actuated far enough to dispense the desired quantity of ingredient. The container is then returned to the storage area. When a container is empty it is delivered to a point where it can be washed and/or refilled by the operator,” para 0336; examiner is construing this teaching such that the primary manipulator can move or unload ingredient containers after the containers are used), the second container transfer apparatus comprising: 
a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a rigid component as a support component (connection interface 8405, fig. 84b) and one or more grippers (“arms,” para 0322), wherein the gripper mechanism is configured to grip the ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and 
a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (as shown in fig. 20, when the joints move, the grasping mechanism at the end of the robot arm moves as well), the motion mechanism comprising a motor (motors 2015, figs. 20 and 20a) or a driving mechanism.  
Regarding claim 10, Buehler teaches the invention as described above but does not explicitly disclose wherein the motion mechanism of the dispensing apparatus of the cooking station is configured to produce a rotational motion.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein the motion mechanism (manipulator 138, fig. 1I) of the dispensing apparatus (“extraction mechanism,” abstract) of the cooking station is configured to produce a rotational motion (“swirling motion,” para 0065).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism, in view of the teachings of Chen, by using the extraction mechanism, as taught by Buehler, to dispense food containers into the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 11, Buehler teaches wherein the computer system (“control system,” para 0424) is configured to store the quantity of the food ingredient that are contained in each of the ingredient containers (“The control system is configured to store… the current location and quantity of stored ingredients,” para 0425-0427) in the storage (storage modules 7000, fig. 3c).  
Claim 12 is rejected based on the Applicant’s admission on the record that the limitations of claim 12 requiring a “robot arm and one or more robot fingers” can be considered an “obvious variant” because “vacuum grippers and robotic fingers are both variants of grippers that are used to grip a container of ingredients (citing page 3 of the Applicant’s Arguments dated 24 December 2021; see also the Petition Decision dated 24 March 2022). 
Regarding claim 13, Buehler teaches a kitchen system (“It potentially replaces all appliances and cookware in a kitchen including the pantry areas and refrigerator,” para 0011), comprising: 
a computer system (“control system,” para 0436) comprising one or more computers (“at least one personal computer,” para 0436); 
a refrigerated storage room (“refrigerated and room-temperature storage modules (7000),” para 0144; examiner is construing the area containing both storage modules 7000 as a “room” in fig. 3d); 
a storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) configured to be located in the storage room (as shown in fig. 3d), the storage station comprising: 
a storage (storage module 7000) configured to store a plural number of closed ingredient containers (“storage containers,” para 0324), wherein each closed ingredient container comprises an ingredient container (storage container 8100, fig. 81a) and a lid (removable lid 8105, fig. 81a) that closes on the ingredient container, where each closed ingredient container is used to contain or hold a food ingredient (“Each container also incorporates an ID label (8125) so the control system can identify which ingredient is contained in which storage container,” para 0325); 
a container transfer apparatus (primary manipulator 2000, fig. 74) configured to move a closed ingredient container (describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310), wherein the closed ingredient container is one of the closed ingredient containers that were stored or are stored in the storage (describing fig. 70, “the various food ingredients are stored in their own individual storage containers and retrieved through an access door (7015),” para 0304), the container transfer apparatus comprising: 
a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a rigid component a support component (connection interface 8405, fig. 84b; as shown in fig. 84b. the interface 8405 is rigid) and one or more grippers (“arms,” para 0322), wherein the gripper mechanism is configured to grip the closed ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321); and 
a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (movement of the joint articulations of the robot arm causes the connection interface at the end of the robot arm to move), the motion mechanism comprising a motor (motor 2010, fig. 20, described in para 0226) or a driving mechanism (“telescoping extension,’” para 0227); 
a cooking station (cooking module 100, fig. 3d) configured to be located externally from the storage room (as shown in fig. 3d), the cooking station comprising: 
a cookware (cooking receptacles 1000, fig. 10) configured to contain or hold a food or a food ingredient (“The primary manipulator (2000) processes the ingredients and uses the cooking receptacles (1000) to cook them,” para 0125); 
a motion mechanism (pivot 1188, fig. 11c) configured to move the cookware (tiltable cooking receptacle 1180, fig. 11c; “mounted on a rotating pivots which allows them to be rotated to efficiently empty their contents into other containers or onto dishware,” para 0169), the motion mechanism comprising a motor or a driving mechanism (“electrical connections and fluid and gas connections are wires and flexible conduits ,” para 0183; the teaching of electrical, fluid, and gas connections as well as wires are construed as the claimed “driving mechanism”).  
Buehler does not explicitly disclose a dispensing apparatus configured to move one of the ingredient containers as to dispense the food ingredient from the ingredient container to the cookware, the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, wherein the gripper mechanism is configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; and a plurality of vehicles, wherein each is configured to transport an ingredient container, wherein the ingredient container is one of the ingredient containers that had been stored in the storage, wherein each of said vehicles is configured to stop at one of said stations.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches a dispensing apparatus (“extraction mechanism,” abstract) configured to move one of the ingredient containers (“pre-packaged food containers,” page 7, para 0033) as to dispense the food ingredient from the ingredient container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), the dispensing apparatus comprising: a gripper mechanism (“tray” and “jointed food manipulator,” para 0055) comprising a support component (end segment 133,  fig. 1I) and one or more grippers (“the end segment 133 can be in the form of a spatula, knife, or spoon,” para 0061; a spoon is construed as the claimed “grippers”); wherein the gripper mechanism is configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out,” examiner is construing this teaching such that the tray grips the food containers as they are turned 90 degrees); and a motion mechanism (manipulator 138, fig. 1I) configured to move the support component of the gripper mechanism (“The manipulator 138 can include the joint 137, so that the extension 139 can pivot relative to the base segment 135,” para 0044; as the joint 137 pivots, the end segment 133 moves as well, referring to fig. 1I), the motion mechanism comprising a motor (motor 169, fig. 1I) or a driving mechanism; and a plurality of vehicles (conveyers 142, fig. 1C), wherein each of said vehicles is configured to transport an ingredient container (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040) wherein the ingredient container is one of the ingredient containers that had been stored in the storage, (“the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in), wherein each of said vehicles is configured to stop at one of said stations (the claimed “cooking station” is construed as the top segment 114 extending to the food receptacle 140, fig. 1D).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism and conveyers, in view of the teachings of Chen, by using the extraction mechanism and conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 14, Buehler teaches wherein the motion mechanism (“joint articulations 2020,” para 0227) of the container transfer apparatus (primary manipulator 2000, fig. 74) of the storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) comprises: a first motion sub-mechanism (construed as the bottom right joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom right joint articulation, figs. 20 and 20a), a stationary member (telescoping extension 2025, fig. 20), and a motor (bottom right motor 2015, fig. 20) configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom right motor 2015 moves telescoping extension 2025 relative to the joint); a second motion sub-mechanism (construed as the bottom left joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the bottom left articulation, figs. 20 and 20a), a stationary member (bottom manipulator segment 2030, fig. 20a), and a motor (bottom left motor 2015, fig. 20) configured to move the moving member relative to the stationary member (as shown in fig. 20, the bottom left motor 2015 moves the bottom manipulator segment 2030 relative to the bottom left joint); a third motion sub-mechanism (construed as the top joint articulator, figs. 20 and 20a) comprising a moving member (construed as the joint at the top articulation, figs. 20 and 20a), a stationary member (construed as the top manipulator segment 2030, fig. 20), and a motor (top motor 2015, fig. 20) configured to move the moving member relative to the stationary member (as shown in fig. 20, the top motor 2015 moves the top manipulator segment 2030 relative to the top joint).
Regarding claim 15, Buehler teaches the invention as described above but does not explicitly disclose wherein the gripper mechanism of the container transfer apparatus comprises a vacuum chuck as a gripper.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein the gripper mechanism of the container transfer apparatus comprises a vacuum chuck (vacuum pump 166, fig. 1F) as a gripper (“The vacuum pump 166 can be positioned to draw food items out of the container 10 from the unsealed edge of the container 10,” para 0050).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include a vacuum pump, in view of the teachings of Chen, by using a vacuum pump in addition to the primary manipulator, as taught by Buehler, in order to draw food items out of food containers, for the advantage of controlling the amount of food that is extracted from the container so that if only half of the food items need to be extracted, the remaining half of the food container can be used for subsequent use (Buehler, paras 0074 and 0092, which teaches using half the food container ingredients for subsequent use).
Regarding claim 16, Buehler teaches further comprising a window or an opening (“access by the primary manipulator or the shuttle system (7500) through the access door (7215),” para 0306; examiner is construing the opening provided when the door is opened as meeting the limitation for the claimed “opening”) in between the storage room (“storage area (7000),” para 0125) and an environment external (area external to the storage area 7000) to the storage room to allow each vehicle of said vehicles to enter or leave the storage room (“each storage module (7000) has its own built-in retrieval system (7500). A shuttle (7505) rides on an elevator rail (7510) for positioning at the proper shelf level where it stops and shuttle's ingredient grasper (7520) extends inward to the correct ring section to retrieve the desired storage container. The shuttle transports the container to an access door (7515) through which it is accessed by the primary manipulator,” para 0312; examiner is construing the shuttle 7505 as the claimed “vehicle” and Buehler’s teaching such that the container is transported to the door (as opposed to “in front of the door”) by the shuttle as meeting the limitation that the vehicle can go inside and outside the storage room; fig. 75b also shows the shuttle 7505 as capable of gaining access to the doorway).
Regarding claim 17, Buehler teaches further comprising a door (door 7215, fig. 72a) or movable object configured to cover the window or the opening (examiner is construing that the door 7215 is configured to close the opening from the previous claim) during some time period (“During access by the primary manipulator or the shuttle system…,” para 0306; “during” is construed as meeting the limitation “some time period”) so as to limit heat flow between the storage room and the environment external to the storage room (“an optional cooling system for a refrigeration storage unit,” para 0304; the door 7215 prevents cool air generated by a cooling system from leaving the storage module).  
	 Regarding claim 19, Buehler teaches a kitchen system (“It potentially replaces all appliances and cookware in a kitchen including the pantry areas and refrigerator,” para 0011), comprising: 
a refrigerated storage room (“refrigerated and room-temperature storage modules (7000),” para 0144; examiner is construing the area containing both storage modules 7000 as a “room” in fig. 3d); 
a storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) comprising a storage (storage module 7000) configured to store a plural number of closed ingredient containers (“storage containers,” para 0324), wherein each ingredient is used to contain or hold a food ingredient (“The majority of dry ingredients are stored in individual storage containers which are, in turn, kept in the storage modules,” para 0324), wherein the storage is located inside the storage room (as shown in fig. 3d), the storage station comprising a container transfer apparatus (primary manipulator 2000, fig. 74) comprising: 
a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a support component (connection interface 8405, fig. 84b; as shown in fig. 84b. the interface 8405 is rigid) and one or more grippers (“arms,” para 0322), wherein the gripper is configured to grip an ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321), wherein the ingredient container is one of the ingredient containers that were stored or are stored in the storage (describing fig. 74, “As depicted, the primary manipulator (2000) is reaching into a storage module (7000) to access an ingredient,” para 0310); and 
a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (movement of the joint articulations of the robot arm causes the connection interface at the end of the robot arm to move), the motion mechanism comprising a motor (motor 2010, fig. 20, described in para 0226) or other driving mechanism (“telescoping extension,’” para 0227); 
a cooking station (cooking module 100, fig. 3d) located externally from the storage room (as shown in fig. 3d, the cooking module 100 is located separately from the storage modules 7000), the cooking station comprising: 
a cookware (cooking receptacles 1000, fig. 10) configured to contain or hold a food or a food ingredient (“The primary manipulator (2000) processes the ingredients and uses the cooking receptacles (1000) to cook them,” para 0125); 
a heater (“integrated heating element,” para 0167) or stove configured to heat the cookware (“the cooking receptacles are heated in place from below,” para 0167); and 
an opening (“access by the primary manipulator or the shuttle system (7500) through the access door (7215),” para 0306; examiner is construing the opening provided when the door is opened as meeting the limitation for the claimed “opening”) between the storage room (“storage area (7000),” para 0125) and the outside (area external to the storage area 7000) configured to allow each vehicle of said vehicles to enter or leave the storage room (“each storage module (7000) has its own built-in retrieval system (7500). A shuttle (7505) rides on an elevator rail (7510) for positioning at the proper shelf level where it stops and shuttle's ingredient grasper (7520) extends inward to the correct ring section to retrieve the desired storage container. The shuttle transports the container to an access door (7515) through which it is accessed by the primary manipulator,” para 0312; examiner is construing the shuttle 7505 as the claimed “vehicle” and Buehler’s teaching such that the container is transported to the door (as opposed to “in front of the door”) by the shuttle as meeting the limitation that the vehicle can go inside and outside the storage room; fig. 75b also shows the shuttle 7505 as capable of gaining access to the doorway).  
Buehler does not explicitly disclose a dispensing apparatus configured to move an  ingredient container to dispense the food ingredients from the ingredient container to the cookware, wherein the ingredient container is one of the ingredient containers that had been stored in the storage, the dispensing apparatus comprising: a gripper mechanism comprising a support component and one or more grippers, wherein the gripper mechanism is configured to grip the ingredient container; and a motion mechanism configured to move the support component of the gripper mechanism, the motion mechanism comprising a motor or a driving mechanism; a plurality of vehicles, wherein each of said vehicles is configured to transport an ingredient container, wherein the ingredient container is one of the ingredient containers that had been stored in the storage, wherein each of said vehicles is configured to stop at one of  said stations.
However, in the same field of endeavor of automated food preparations systems, Chen teaches a dispensing apparatus (“extraction mechanism,” abstract) configured to move an  ingredient container (“pre-packaged food containers,” page 7, para 0033) to dispense the food ingredients from the ingredient container to the cookware (“an extraction mechanism provided with the opening to extract a food Item from each of the one or more containers; a preparation receptacle, positioned to receive the food,” abstract), wherein the ingredient container is one of the ingredient containers that had been stored in the storage (not given any patentable weight), the dispensing apparatus comprising: a gripper mechanism (“tray” and “jointed food manipulator,” para 0055) comprising a support component (end segment 133,  fig. 1I) and one or more grippers (“the end segment 133 can be in the form of a spatula, knife, or spoon,” para 0061; a spoon is construed as the claimed “grippers”), wherein the gripper mechanism is configured to grip the ingredient container (“the top segment 114 or base 112 can include a tray that can flip 90 degrees or more in order to dump the food item out,” examiner is construing this teaching such that the tray grips the food containers as they are turned 90 degrees); and a motion mechanism (manipulator 138, fig. 1I) configured to move the support component of the gripper mechanism (“The manipulator 138 can include the joint 137, so that the extension 139 can pivot relative to the base segment 135,” para 0044; as the joint 137 pivots, the end segment 133 moves as well, referring to fig. 1I), the motion mechanism comprising a motor (motor 169, fig. 1I) or a driving mechanism; a plurality of vehicles (conveyers 142, fig. 1C), wherein each of said vehicles is configured to transport an ingredient container (“a pair of opposing conveyers 142 that lift the individual containers 10 from the bottom, upwards towards the top segment 114, where extraction of the food item takes place,” page 9, para 0040), wherein the ingredient container is one of the ingredient containers that had been stored in the storage (not given any patentable weight), wherein each of said vehicles is configured to stop at one of said stations (the claimed “cooking station” is construed as the top segment 114 extending to the food receptacle 140, fig. 1D).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the extraction mechanism and conveyers, in view of the teachings of Chen, by using the extraction mechanism and conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
	Regarding claim 20, Buehler teaches the invention as described above but does not explicitly disclose further comprising a plurality of rail tracks configured to connect the stations of the kitchen system, wherein the vehicles are configured to move on the plurality of rail tracks.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches further comprising a plurality of rail tracks (track members 145, fig. 1C) configured to connect the stations (connects the construed cooking station, the top segment 114 extending to the food receptacle 140, fig. 1D, with the construed storage station, “the receptacle itself can include additional structures that enable refrigeration or cooling,” para 0068; examiner is construing this teaching such that the receptacle can include storage modules from which the containers 10 can be stored in; relying primarily on Buehler for teaching storage modules; obvious to the primary manipulator taught by Buehler to load containers on the conveyer system taught by Chen), wherein the vehicles are configured to move on the plurality of rail tracks (“Each conveyer 142 can include a track member 145, with support structures 147 to support individual containers, while the support structures 147 are moved upward or downward by the conveyers 142. In this way, the plate structures 147 can move upward or downward with motion provided by the track member 145,” para 0040).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the conveyers, in view of the teachings of Chen, by using the conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Regarding claim 21, Buehler teaches wherein the storage (storage module 7000) comprises a plurality of storage compartments (shelves 71, fig. 71), wherein each of said storage compartments is configured to store a plural number of the ingredient containers (in fig. 72a, multiple containers 8000 are shown on the top shelf 7205).  
Regarding claim 22, Buehler teaches wherein the storage station (right location where the two storage modules 7000 are located is construed as the “storage station,” fig. 3d) further comprises a second container transfer apparatus (primary manipulator 2000, fig. 74) comprising: 
a gripper mechanism (container grasping mechanism 8415, fig. 84b) comprising a rigid component as a support component (connection interface 8405, fig. 84b, which is construed as being rigid) and one or more grippers (“arms,” para 0322), wherein the gripper mechanism is configured to grip an ingredient container (“the container grasping mechanism clamps around the container by means of a gear-driven drive,” para 0321), wherein the ingredient container is one of the ingredient containers that were stored or are stored in the storage (not given any patentable weight); and a motion mechanism (“joint articulations 2020,” para 0227) configured to move the support component of the gripper mechanism (as shown in fig. 20, when the joints move, the grasping mechanism at the end of the robot arm moves as well), the motion mechanism comprising a motor (motors 2015, figs. 20 and 20a) or a driving mechanism.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1) as applied to claims 1-2 above, and further in view of High (US-1482925-A).
Buehler teaches the invention as described above but does not explicitly describe further comprising a track switch mechanism.  
However, in the same field of endeavor of automated food preparations systems, High teaches a track switch mechanism (“a switch device at each of the switch tracks on the counter deck, operable to open and close the main track,” column 1, lines 32-34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler/Chen to include the switch device, a main conveyor track, and discharge conveyor track, in view of the teachings of High, by modifying the conveyor system taught by Chen, for the purpose of transporting vehicles across two tracks—a main track and a discharge track—so that food ingredients may be transported economically and quickly along a main track while the food serviced is cleaned and made sanitary along a discharge track (High, column 1, lines 9-15).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1) as applied to claim 1 above, and further in view of Pan (CN-105150221-B, relying on foreign version for drawings and provided English translation for written disclosure).
Buehler teaches the invention as described above but does not explicitly disclose wherein each vehicle of the said vehicles comprises a ferromagnetic or a magnetic component, and a stopping mechanism configured to stop one of said vehicles, each stopping mechanism comprising: a support component; a stopping device comprising one or more ferromagnetic or magnetic components each configured to attract the ferromagnetic component of one of the vehicles; and a motion mechanism configured to move the stopping device, the motion mechanism comprising a motor or a driving mechanism.  
However, in the same field of endeavor of automated food preparations systems, Chen teaches wherein each vehicle (conveyor 142, fig. 1C) of the said vehicles (conveyors 142, fig. 1C); and a motion mechanism (plate structures 147, fig. 1C) configured to move the stopping device, the motion mechanism comprising a motor (motor 149, fig. 1C) or a driving mechanism.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler to include the conveyers, in view of the teachings of Chen, by using the conveyers, as taught by Buehler, to transport food containers from the storage modules 7000 to the cooking modules 100, as taught by Chen, in order to use a system that determines a set of food containers based on a recipe, positions food containers correctly, and controls the extracting of food items specified in the recipe from each container in the set of food containers, for the advantage of introducing ingredients to a cooking dish, such that heating, flipping, cutting, injecting, pressing, and stirring can be performed programmatically and/or substantially automatically with little or no user action (Chen, paras 0024-0025).
Additionally, in the same field of endeavor of automated food preparations systems, Pan teaches wherein each vehicle (seasoning transport cart 2) comprises a ferromagnetic (“iron block is attached to the bottom of the seasoning box 1,” bottom of page 3; an iron block is construed as being ferromagnetic) or a magnetic component, and a stopping mechanism (carrying arm 3, fig. 1) configured to stop one of said vehicles (“the transport arm 3 is transported and placed by the electromagnet,” bottom of page 3; examiner is construing “placing” the transport cart as stopping the transport cart), each stopping mechanism comprising: a support component (conveying guide 8, fig. 1); a stopping device comprising one or more ferromagnetic or magnetic components (“the electromagnet is mounted on the transport arm 3,” bottom of page 3) each configured to attract the ferromagnetic component of one of the vehicles (“the transport arm 3 is transported and placed by the electromagnet,” bottom of page 3); and a motion mechanism (drag cylinder A5, fig. 1) configured to move the stopping device (“the seasoning transport cart 2 is disposed on the transport rail 8 and controlled by the dragging electric cylinder A5,” bottom of page 3), the motion mechanism comprising a motor (“DC motor,” bottom of page 3) or a driving mechanism.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler/Chen to include an electromagnet carrying arm and an iron block on the bottom of a vehicle, in view of the teachings of Pan, by modifying the conveyor system taught by Chen, for the purpose of placing the transport cart at a position, such that when the cooking action starts, the transport cart automatically transports to the handling arm gripping position, the arm rotates, and seasoning is poured into the pot, for the advantage of ensuring consistency of taste in dishes by adopting a mechanical arm grabbing and quantitative feeding method that ensures a consistent distribution of seasonings to achieve the best taste (Pan, bottom of page 3 and top of page 4).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1) as applied to claim 13 above, and further in view of Schulnig (US-20120118706-A1).
Buehler teaches further comprising a lid opening apparatus (construed as the lid 8105, fig. 81b and the “electromagnet,” para 0327) configured to remove a lid from a closed ingredient container (“activated to release the lid and hold it while the container is in use,” para 0327), wherein the closed ingredient container is one of the ingredient containers that had been stored in the storage (the container has “a rim (8020) to rest the container on the rack of the food storage unit,” para 0317), the lid opening apparatus comprising: 
a lid gripping mechanism comprising a support component (ferrous plate 8135, fig. 81b) and one or more grippers (mechanism 8145, fig. 81b), the gripper mechanism being configured to grip a lid (“transfer the holding force to the edge of the lid,” para 0327); 
a motion mechanism (spring 8140, fig. 81b) configured to produce a relative motion between the support component of the container gripping mechanism and the support component of the lid gripping mechanism (“to remove a lid, the primary manipulator moves the container over to a electromagnet, which is activated to release the lid and hold it while the container is in use. When the container is ready to be placed back in storage, the manipulator presses it into the lid again, and the control system deactivates the electromagnet,” para 0327), the motion mechanism comprising a motor or a driving mechanism (actuator 8130, fig. 81b).  
Buehler does not explicitly disclose a container gripping mechanism comprising a support component and one or more grippers, wherein the container gripping mechanism is being configured to grip the ingredient container.
However, in the same field of endeavor of automated food preparations systems, Schulnig teaches a container gripping mechanism (gripper device 2, fig. 3) comprising a support component (central body 10, fig. 2) and one or more grippers (gripper arms 4, fig. 2), wherein the container gripping mechanism is being configured to grip the ingredient container (“for gripping and holding a vessel,” abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Buehler/Chen to include a gripper device, in view of the teachings of Schulnig, by attaching the gripper device, as taught by Schulnig, to the food storage module, as taught by Buehler, in order to use a gripper device for a conveyor system that grants a secure and exact gripping of containers, which uses a stop 8 during the gripping process, because the stop produces static friction force at the positioning stop, which leads to improved fixation of the container in the gripped position (paras 0003, 0009, and 0053).
	Response to Argument
Applicant's arguments filed 11 April 202 have been fully considered but they are not persuasive. 
On page 2, the Applicant states that “the ‘motor’ of ‘second motion sub-mechanism’ is shown by the motor (906m) (Fig. 37);” however, fig. 37 does not show a “906m.”  
On page 2, regarding claim 14, the Applicant states that the “first motion sub-mechanism’ is shown by the rotational mechanisms 312 and 313 of fig. 9C and that the “second motion sub-mechanism” is shown by the vertical motion mechanism 330 of fig. 9C.  Based on this explanation, it appears that the “motion mechanism” of the “container transfer apparatus” from claim 13 is not shown in the Applicant’s Drawings.
On Drawings
3 and 4) On page 3, the Applicant provides two explanations for what “the second container transfer apparatus” of claims 9 and 22 are.  Specifically, the Applicant states that “second container transfer apparatus” is the container transfer apparatus 703 of fig. 3 with respect to claim 9.  Meanwhile, in claim 22, the “second container transfer apparatus” is the container transfer apparatus 350 shown in fig. 9C.  However, the Applicant states on page 2 that the “container transfer apparatus” of claim 14 is the container transfer apparatus 350 in fig. 9C.  In reviewing the Applicant’s drawings, the container transfer apparatus 220 of fig. 9A, the container transfer apparatus 350 of fig. 9C, and the container transfer apparatus 703 of fig. 
30 are alternative embodiments of a container transfer apparatus, each performing the same function.  Thus, with respect to claims 9 and 22, a “second container transfer apparatus” is not shown in any of the Applicant’s drawings.  
8) On page 5, referring to claim 7, the Applicant states that the first motion sub-mechanism is shown by the rotational motion mechanisms 917 and 918 of fig. 3 and that the “second motion sub-mechanism” is shown by the rotational motion mechanism 906 of fig. 3.  Based on this explanation, it appears that the “motion mechanism” for the “dispensing apparatus” from claim 1 is not shown in the Applicant’s Drawings.  
On pages 3-4, the Applicant is correct—the examiner referenced the wrong rule for labeled rectangular boxes.  In the present Office action, the correct rule is now referenced, i.e., “37 CFR 1.83” has replaced “37 CFR 1.84(p)(5).”
On Specification:
8) On page 5, the Applicant states that the claimed “first motion sub-mechanism” and “second motion sub-mechanism” from claim 7 are the “rotational mechanisms” disclosed in the Specification.  However, MPEP 608.01(o) does not permit a confusing variety of terms for the same thing.  Recommend amending the Specification such that the terminology used in claim 7 has antecedent in the Applicant’s Specification.
9) On page 5, the Applicant states that the claimed “first motion sub-mechanism” and “second motion sub-mechanism” from claim 8 are the “vertical motion mechanism” and the “horizontal motion mechanism” disclosed in the Specification.  However, MPEP 608.01(o) does not permit a confusing variety of terms for the same thing.  Recommend amending the Specification such that the terminology used in claim 8 has antecedent in the Applicant’s Specification.
10) On page 5, the Applicant states that the claimed “second container transfer apparatus” from claim 9 is the “container transfer apparatus” disclosed in the Specification.  However, MPEP 608.01(o) does not permit a confusing variety of terms for the same thing.  Recommend amending the Specification such that the terminology used in claim 9 has antecedent in the Applicant’s Specification.
11) On page 5, the Applicant states that the claimed “second container transfer apparatus” from claim 9 is the “container transfer apparatus” disclosed in the Specification.  However, MPEP 608.01(o) does not permit a confusing variety of terms for the same thing.  Recommend amending the Specification such that the terminology used in claim 9 has antecedent in the Applicant’s Specification.
12) On pages 5-6, regarding claim 14, the Applicant states that the claimed “first motion sub-mechanism” is shown by rotational motion mechanism and that the “second motion sub-mechanism” is shown by the vertical motion mechanism and the horizontal motion mechanism disclosed in the Specification.  The Applicant does not provide an explanation for the “second motion mechanism,” the “third motion mechanism,” or the “third motion sub-mechanism.”  MPEP 608.01(o) does not permit a confusing variety of terms for the same thing.  Recommend amending the Specification such that the terminology used in claim 14 has antecedent in the Applicant’s Specification.
13) On page 6, the Applicant states that the claimed “lid gripping mechanism” from claim 18 is the “lid gripper mechanism” disclosed in the Specification.  However, MPEP 608.01(o) does not permit a confusing variety of terms for the same thing.  Recommend amending the Specification such that the terminology used in claim 18 has antecedent in the Applicant’s Specification.
Erroneous Rejections on 35 USC 112
19-22) On pages 9-10, the Applicant argues that the claimed “second container transfer apparatus” is intended to be the container transfer apparatus 703 in claim 9 but is intended to be the container transfer apparatus 350 in claim 22.  Meanwhile, the Applicant states that the “container transfer apparatus” is intended to be the container 350 in claim 14 (see page 2 of the Arguments).  Although the Applicant discloses three types of container transfer apparatuses in the Specification, they are three separate species of container transfer apparatuses (container transfer apparatus 220 of fig. 9A, container transfer apparatus 350 of fig. 9C, and the container transfer apparatus 703 of fig. 30). Because the Specification does not disclose an additional container transfer apparatus,” it remains unclear what the Applicant claims in requiring a “second container transfer apparatus.”
23) On page 10, the Applicant references paragraph [00181] of the Specification for an explanation of what the Applicant considers to be “some time period.”  However, paragraphs [00181-00183] make no mention of a time period.  Therefore, “some time period” is still rejected an indefinite amount of time based on 35 USC 112(b).
Examiner’s Nonstatutory Double Patenting Rejection Erred
	On page 13, the Applicant states that the “examiner also failed to consider the arguments by Applicant in the specification of the present application.”  The examiner is unaware of any arguments proved in the Applicant’s Specification.
	On pages 14-16, the Applicant argues that the “examiner had not followed the mandatory requirement of MPEP §804.”  However, respectfully submit that an obvious analysis was provided (see pages 14-15 of the Non-Final Office action dated 19 January 2022).  Furthermore, respectfully submit that the Applicant did not provide a complete response to the nonstatuatory double patenting rejection, either by identifying how the claims of Application Number 16/180, 051 are patentably distinct from the Applicant’s claims in the present application or by filing a terminal disclaimer in accordance with MPEP 804.  Finally, although the Applicant states on page 16 that the “examiner misunderstood the meaning of some of the claim limitations, such as vehicles, chains, etc.,” it not apparent to the examiner how these claim limitations were misunderstood.
The Nonfinal Rejection Erred by Rejecting All Examined Claims Under 35 USC 103
	On page 17, the Applicant states that the “examiner failed to consider all ‘evidence,’ including the evidence in the specifications of the referenced applications and in Applicant's response mailed on 11/22/2020.”  However, the current Application’s docket does not have a response from the Applicant, dated 22 November 2020.
	On page 18, the Applicant states that “the Nonfinal Rejection failed to properly identify many definite claim limitations.”  However, the Applicant does not state which rejection or which claim limitations were not properly identified.
	On page 20, the Applicant states the following:
“In the Nonfinal Office Action, claims are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US-20050193901-A1) in view of Chen et al. (WO-2015117156-A1), also to be abbreviated as "Chen". All these rejections are erred.”

However, the Applicant does not identify how the 35 USC 103 rejections erred.
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        5/23/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761